Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.
Applicant argues that Justice teaches away from the invention. This is not persuasive because Applicant has misapplied the teaching away doctrine (MPEP 2145 (X)(D)(1)). 
	Applicant argues that Hersom fails to teach an asymmetrical field of view and fails to teach an FOV greater than 60° in a main direction and 30° in the perpendicular direction, but this is unpersuasive because Hersom states, “FOVs corresponding to about 67x33 degrees,” Pp. 7 line 23, which is asymmetrical, greater than 60° in one direction, and greater than 30° in the perpendicular direction.
	Applicant argues that Hersom fails to teach the number of pixels being such that the instantaneous field of view between 50 and 500 microradians, but this is unpersuasive because Hersom teaches a pixel resolution of 2°, which, when converted to microradians, is between 50 and 500 microradians.
	Applicant argues that Hersom does not disclose the optronic sight being an environmental observing sight, but this argument is not persuasive because the limitation describes a use and is not by definition structurally limiting. 
	For these reasons, Applicant’s arguments are not persuasive. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485